DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 3, 13, 14, 15, 16, 19, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 9481051) in view of Romanovsky (US 2013/0016346)
 Regarding claim 1. 
Hirata teaches a semiconductor ingot inspecting method comprising: a separation start point forming step of setting the focal point  of a laser beam (fig 2) inside said semiconductor ingot at a predetermined depth from an upper surface of said semiconductor ingot (fig 6) (column 4 lines 15-35), said predetermined depth corresponding to the thickness (D1) of a wafer to be produced from said semiconductor ingot, and next applying said laser beam to said upper surface of said semiconductor ingot as relatively moving said focal point and said semiconductor ingot to thereby form modified layers (23,25) parallel to said upper surface of said semiconductor ingot and cracks extending from each modified layer (23,25) (column 5 lines 20-45) (fig 4,8a-b), thus forming a separation start point composed of said modified layers and said cracks (25) (column 5) (fig 4-6); and an imaging unit (38) for imaging the substrate (column 4 lines 10-15).
The formation of projections on the surface of the substrate corresponding to the laser modified portions is considered to be an inherent property resulting from the alteration in the crystal bond causing volumetric expansion of subsurface material which in turn causes the surface to distort in a protrusion.
 Hirata does not teach analyzing the surface of the ingot.
Romanovsky teaches (dark field optical inspection) a light applying step of applying light (112) from a light source (100) to said upper surface of said wafer (114), said light impinging on said upper surface of said wafer at a predetermined incidence angle (fig 4); a projected image forming step of reflecting said light (126) on said upper surface of said wafer (114) to obtain reflected light (126) after performing said light applying step, and then forming a projected image from said reflected light, said projected image showing projections generated on said upper surface of said wafer, said projections on said upper surface corresponding to cracks formed inside said wafer (114) as dark portions in said projected image (paragraph 48 recites “scattered light collector 122 may collect scattered light 126 from one of the multiple illumination areas on the wafer and scattered light 128 from another of the multiple illumination areas on the wafer” this is known as a darkfield signal as opposed to a birghtfield signal which use specular light reflected from the surface.  In a darkfield device projections will appear as dark portions of the projected image); an imaging step of detecting (408) said projected image to form a detected image of said projections on said upper surface of said wafer (114) after performing said projected image forming step (paragraph 62-72); and a determining step of comparing said detected image with preset reference value (defect detection threshold) to determine a condition of said modified layers and said cracks after performing said imaging step (paragraph 56-58).wherein determining comprises: when a dimension of each of said dark portions is greater than or equal to a preset reference value (threshold) a defect is present, and when a dimension of at least one of said dark portions is less than said preset reference value (threshold) a defect is not present  Thereby determining the presence or absence of a possible defect (paragraph 58).
It would have been obvious to one of ordinary skill in the art to use light to analyze the surface of the semiconductor in order to detect defects on the surface that could be detrimental to the final product (Romanovsky paragraph 6).
  Regarding claim 2. 
Hirata teaches a hexagonal single crystal ingot inspecting method comprising: 
a preparing step of preparing a hexagonal single crystal ingot (11) having a first surface, a second surface opposite to said first surface, a c-axis (19) extending from said first surface to said second surface, and a c-plane (21) perpendicular to said c-axis (fig 3a,b)(column 4 lines 15-50); 
a separation start point forming step of setting the focal point of a laser beam (40) (fig 2) inside said a hexagonal single crystal ingot at a predetermined depth (D1) from said first surface of said a hexagonal single crystal ingot (11) after performing said preparing step, said predetermined depth corresponding to the thickness of a wafer to be produced from said a hexagonal single crystal ingot (column 4 lines 15-45), and next applying said laser beam to said first surface of said a hexagonal single crystal ingot as relatively moving said focal point and said a hexagonal single crystal ingot to thereby form modified layers(23) parallel to said first surface of said a hexagonal single crystal ingot and cracks (25) extending from each modified layer along said c-plane, thus forming a separation start point composed of said modified layers and said cracks (fig 4-6) (column 5 lines 35-65); 
and an imaging unit directed at the substrate for imaging the substrate (fig 1) (column 4 lines 10-15)
The formation of projections on the surface of the substrate corresponding to the laser modified portions is considered to be an inherent property resulting from the alteration in the crystal bond causing volumetric expansion of subsurface material which in turn causes the surface to distort in a protrusion.
 Hirata does not teach analyzing the surface of the ingot.
Romanovsky teaches (dark field optical inspection) a light applying step of applying light (112) from a light source (100) to said upper surface of said wafer (114), said light impinging on said upper surface of said wafer at a predetermined incidence angle (fig 4); 
a projected image forming step of reflecting said light (126) on said upper surface of said wafer (114) to obtain reflected light (126) after performing said light applying step, and then forming a projected image from said reflected light on a screen (400), said projected image showing projections generated on said upper surface of said wafer, said projections on said upper surface corresponding to cracks formed inside said wafer (114); 
as dark portions in said projected image (paragraph 48 recites “scattered light collector 122 may collect scattered light 126 from one of the multiple illumination areas on the wafer and scattered light 128 from another of the multiple illumination areas on the wafer” this is known as a darkfield signal as opposed to a birghtfield signal which use specular light reflected from the surface.  In a darkfield device projections will appear as dark portions of the projected image);an imaging step of detecting (408) said projected image to form a detected image of said projections on said upper surface of said wafer (114) after performing said projected image forming step (paragraph 62-72); and 
a determining step of comparing said detected image with preset reference value (defect detection threshold) to determine a condition of said modified layers and said cracks after performing said imaging step (paragraph 56-58).wherein determining comprises: when a dimension of each of said dark portions is greater than or equal to a preset reference value (threshold) a defect is present, and when a dimension of at least one of said dark portions is less than said preset reference value (threshold) a defect is not present  Thereby determining the presence or absence of a possible defect (paragraph 58).
It would have been obvious to one of ordinary skill in the art to use light to analyze the surface of the semiconductor in order to detect defects on the surface that could be detrimental to the final product (Romanovsky paragraph 6).
 Regarding claim 3.
 Hirata teaches said hexagonal single crystal ingot is selected from an SiC single crystal ingot and a GaN single crystal ingot (column 4 lines 35-50).
Regarding claim 13.
Romanovsky teaches the predetermined incidence angle is formed between the light incident on the upper surface of the semiconductor ingot and a vertical line extending from the upper surface of the semiconductor ingot, and is in a range of 0 to 60 degrees (near normal) (paragraph 36).
Regarding claim 14.
Romanovsky teaches inspecting method according to claim 2, wherein the predetermined incidence angle is formed between the light incident on said first surface of the hexagonal single crystal ingot and a vertical line extending from said first surface of the hexagonal single crystal ingot, and is in a range of 0 to 30 degrees (near normal) (paragraph 36).
 Regarding claim 15.
Romanovsky teaches the predetermined incidence angle is formed between the light incident on the upper surface of the semiconductor ingot and a vertical line extending from the upper surface of the semiconductor ingot, and is in a range of 0 to 60 degrees (near normal) (paragraph 36).
Regarding claim 16.
Romanovsky teaches inspecting method according to claim 2, wherein the predetermined incidence angle is formed between the light incident on said first surface of the hexagonal single crystal ingot and a vertical line extending from said first surface of the hexagonal single crystal ingot, and is in a range of 0 to 30 degrees (near normal) (paragraph 36).  
 Regarding claim 19.
Hirata teaches modified layer preset reference value (350um) for the width of a surface feature caused by laser modification (paragraph 37).
Romanovsky teaches an inspection method (dark field optical inspection) comprising comparing the measured width of dark portions to a preset reference value of the dark portions (paragraph 58)
Regarding claim 20.
Hirata teaches a preset reference value comprising a width of a crack (paragraph 37)
Romanovsky teaches an inspecting method comprising measuring the width of dark portions (fig 11) (paragraph 103) and a preset reference value (paragraph 58).
  Regarding claim 21.
Hirata teaches modified layer preset reference value (350um) for the width of a surface feature caused by laser modification (paragraph 37).
Romanovsky teaches an inspection method (dark field optical inspection) comprising comparing the measured width of dark portions to a preset reference value of the dark portions (paragraph 58)
Regarding claim 22.
Hirata teaches a preset reference value comprising a width of a crack (paragraph 37)
Romanovsky teaches an inspecting method comprising measuring the width of dark portions (fig 11) (paragraph 103) and a preset reference value (paragraph 58).
 Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
  The applicant argues that Romanovsky does not teach a projected image forming step.
The applicant is incorrect. The applicant will note Romanovsky figure 4: light (112) is reflected from surface (114) and projected onto screen (400) where said light is detected by sensor (408).
The applicant argues that Romanovsky does not teach a screen and that although the applicant defined a screen as a mirror in paragraph 15, the screen (56) does not look like a mirror in figure 8
 The reflective properties of element 56 cannot be ascertained from figure 8, elements 66 and 68 in figure 10 are not described as screens but rather as concave mirrors (paragraphs 78-80).  
  The claims are interpreted "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364).  The ordinary and plain meaning of the term “screen” does not preclude a reflective surface and such an interpretation will not be imported from the specification (MPEP 2111.01); especially when the specification has clearly and explicitly defined a screen as including a mirror (paragraph 15).
  The applicant argues Romanovsky does not teach a screen on which an image is displayed because the optical element is partially transmissive.
The applicant will note that although the screen is partially transmissive, it is also partially reflective.  The image formed thereon by the scattered light (126) is observed by sensor (406) (fig 4) (paragraph 65).  Romanovsky clearly, explicitly, and graphically teaches a screen, the applicant’s arguments to the contrary do not accord with the specification and are without merit. 
The applicant argues that Hirata does not teach the optical inspection system and Romanovsky does not teach the laser separation process that results in surface projections.  Further, the applicant argues that Romanovsky does not specify the thresholds used in the darkfield optical inspection of a wafer.
However, Hirata does specify parameters (thresholds). One of ordinary skill in the art would find it obvious to use a dark field optical wafer inspection system, as taught by Romanovsky, to optically inspect the wafer the wafer taught and specified by Hirata. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817               

/BRADLEY SMITH/Primary Examiner, Art Unit 2817